DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2022 has been entered.

Election/Restrictions
Applicant’s election without traverse of species (A) and Formula A(l) encompassed by claims 1–20 in the reply filed on 04/16/2020 was previously acknowledged.

Response to Amendment
The reply of 09/02/2022 has been entered.
Claims 1–4, 8–9, 11, and 16 are amended and claim 5 is cancelled due to Applicant's reply of 09/02/2022.
Claims 1–4 and 6–20 are pending.
The declaration under 37 CFR 1.132 filed 09/02/2022 is sufficient to overcome the rejection of claims 1–14 and 17–20 under 35 U.S.C. 103 as being unpatentable over Boudreault et al. US-20180130956-A1 ("Boudreault") in view of Swager et al. US-20160285007-A1 ("Swager"), the rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over Boudreault et al. US-20180130956-A1 ("Boudreault") in view of Swager et al. US-20160285007-A1 ("Swager") as applied to claim 1 and further in view of Zhang et al. US-20200099000-A1 ("Zhang"), and the rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Boudreault et al. US-20180130956-A1 ("Boudreault") in view of Swager et al. US-20160285007-A1 ("Swager") as applied to claim 1 and further in view of Zhang et al. US-20200099000-A1 ("Zhang").
However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Applicant’s arguments on pages 19–24 of the reply dated 09/02/2022 with respect to the rejection of claims 1–14 and 17–20 under 35 U.S.C. 103 as being unpatentable over Boudreault et al. US-20180130956-A1 ("Boudreault") in view of Swager et al. US-20160285007-A1 ("Swager"), the rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over Boudreault et al. US-20180130956-A1 ("Boudreault") in view of Swager et al. US-20160285007-A1 ("Swager") as applied to claim 1 and further in view of Zhang et al. US-20200099000-A1 ("Zhang"), and the rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Boudreault et al. US-20180130956-A1 ("Boudreault") in view of Swager et al. US-20160285007-A1 ("Swager") as applied to claim 1 and further in view of Zhang et al. US-20200099000-A1 ("Zhang") as set forth in the previous Office Action have been fully considered and are persuasive with respect to unexpected improvement in device performance resulting from the substitution of -CH2CF3 with -F as demonstrated by the data in the declaration under 37 CFR 1.132 filed 09/02/2022.  The rejections have been withdrawn.

Applicant’s arguments on page 24 of the reply dated 09/02/2022 with respect to the provisional rejection of claims 1–20 on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 17–20 of copending Application No. 16/669,765 ("'765"), the provisional rejection of claim 1–20 on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 17–20 of copending Application No. 16/669,770 ("'770"), and the provisional rejection of claim 1–20 on the ground of nonstatutory double patenting as being unpatentable over claims 16–20 of copending Application No. 16/669,760 ("'760") as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument -- As the present case has not been allowed, it is not possible to make any determination as to double patenting or obviousness at this time and Applicant requests that this rejection be held in abeyance at least until the present claims are allowed.
Examiner's response -- Applicant has not provided additional arguments with respect to these rejection and therefore, for the reasons discussed in the rejections, the provisional rejections on the ground of nonstatutory double patenting as set forth in the previous Office Action are respectfully maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1–4, 6–14, and 17–20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. US-20200111977-A1 ("Choi").
The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding 1–4, 6–14, and 17–19, Choi discloses an organic light-emitting device including an organometallic compound (¶ [0006]), wherein: the light-emitting device includes a first electrode, a second electrode, and an organic layer between the first and second electrode, wherein the organic layer comprises an emission layer and the emission layer comprises the organometallic compound (¶ [0017]–[0022]); the organic layer may further include a hole transport region disposed between the first electrode and the emission layer and an electron transport region disposed between the emission layer and the second electrode, wherein the hole transport region may include a hole injection layer, a hole transport layer, an electron blocking layer, or any combination thereof, and wherein the electron transport region may include a hole blocking layer, an electron transport layer, an electron injection layer, or any combination thereof (¶ [0750]); and the organometallic compound may be represented by Formula 1I (¶ [0689]–[0690]) of which specific examples include Ir-21 
    PNG
    media_image1.png
    289
    412
    media_image1.png
    Greyscale
and Ir-22 
    PNG
    media_image2.png
    258
    417
    media_image2.png
    Greyscale
 (page 151, 158).
The light-emitting device comprising Ir-21 or Ir-22 of Choi meets claims 1–4, 6–14, and 17–19.
For example, Ir-21 corresponds to the claimed compound 4 and is an organometallic compound represented by the claimed Formula 1 wherein:
	Y2 is C;
	ring CY2 is a C6 carbocyclic group (a benzene group);
	R1 to R3 are each hydrogen, R4 is -F, R5 to R8 are each hydrogen, A7 is hydrogen;
	d2 is an integer of 2;
	R20 is an unsubstituted C1 alkyl group;
	i) at least one of R1 to R8 is -F (namely R4), and ii) R20 comprises neither a fluoro group (-F) nor a cyano group;
	A1 is an unsubstituted C2 alkyl group, A2 is an unsubstituted C1 alkyl group, A3 is an unsubstituted C2 alkyl group, A4 is an unsubstituted C2 alkyl group, A5 is an unsubstituted C1 alkyl group, A6 is an unsubstituted C2 alkyl group, 
R1a is not required to be present; and
	Q1 to Q9, Q11 to Q19, Q21 to Q29, and Q31 to Q39 are not required to be present.
Regarding claim 20, Choi discloses the device as described above with respect to claim 19.
Although claim 20 is drawn to a diagnostic composition, the only positive limitation of the claimed composition is at least one organometallic compound of claim 1. Claim 20 does not add any further structural limitations to the device and/or organometallic compound. Choi discloses a compound of claim 1 as described above and does not include any components that would make it unfit for use as a diagnostic composition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1–4, 6–15, and 17–20 are rejected under 35 U.S.C. 103 as being unpatentable over Kosuge et al. US-20150295188-A1 ("Kosuge") in view of Swager et al. US-20160285007-A1 and Zhang et al. US-20200099000-A1 ("Zhang").
Regarding claims 1–4, 6–15, 17–19, Kosuge teaches an organic light-emitting element comprising in order anode/hole-transporting layer/electron blocking layer/light-emitting layer/hole-blocking layer/electron-transporting layer/cathode (¶ [0047]) wherein the light-emitting layer comprises an iridium complex represented by the general formula [1] 
    PNG
    media_image3.png
    255
    339
    media_image3.png
    Greyscale
 and the heterocycle-containing compound represented by the general formula [5] (¶ [0052], ¶ [0039]).  Kosuge teaches the organic light-emitting element has extremely high luminous efficiency (¶ [0119]), emits red light (¶ [0119], ¶ [0134]), and has long lifetime (¶ [0134]).
Kosuge discloses specific examples of the iridium complex represented by the general formula [1] including Ir-504 
    PNG
    media_image4.png
    297
    261
    media_image4.png
    Greyscale
 (¶ [0136], page 25).  In the above iridium complex R6 is a trifluoromethyl (-CF3) and the bidentate ligand X of the general formula [1] of Kosuge is 
    PNG
    media_image5.png
    92
    132
    media_image5.png
    Greyscale
.

Kosuge does not specifically teach a compound as above wherein R6 is fluorine (-F).  However, Kosuge teaches that R6 may represent a halogen atom, a trifluoromethyl, among others (¶ [0061]), and teaches that specific examples of the halogen atom include fluorine (¶ [0062]).
As evidenced by Swager, it is known in the art that both fluoro (-F) and trifluoromethyl (-CF3) groups are electron withdrawing groups (¶ [0039], ¶ [0095]) used in an emitting material of an organic light-emitting diode.
Therefore, given the general formula and teachings of Kosuge and the teachings of Swager, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the trifluoromethyl (-CF3) at the position R6 in the compound Ir-504 of Kosuge with a fluorine (-F), because Kosuge teaches the variable may suitably be selected as either trifluoromethyl (-CF3) or fluorine (-F) and Swager teaches that both fluoro (-F) and trifluoromethyl (-CF3) groups are electron withdrawing groups.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the dopant in the emission layer of the device of Kosuge and possess the benefits as described above taught by Kosuge.  See MPEP 2143.I.(B).

Kosuge in view of Swager does not specifically disclose an organic light-emitting element comprising an iridium complex represented by the general formula [1] as described above wherein the bidentate ligand X of the general formula [1] of Kosuge is 
    PNG
    media_image6.png
    236
    134
    media_image6.png
    Greyscale
 .  However, Kosuge teaches X represents a bidentate ligand in the general formula [1] of Kosuge and may specifically be represented by a general formula [2] to [4] (¶ [0071]) which include both 
    PNG
    media_image7.png
    183
    221
    media_image7.png
    Greyscale
and
    PNG
    media_image8.png
    156
    179
    media_image8.png
    Greyscale
 (¶ [0071]).  Further, Kosuge teaches that several exemplary iridium complexes including the ligand of the general formula [1] and one acac-based ligand (diketone-based bidentate ligand) have a small molecular weight such that they can be easily subjected to sublimation purification and they have an extremely high emission quantum yield such that the incorporation of any such complex as a guest into the light-emitting layer provides an organic light-emitting element having high luminous efficiency (¶ [0138]).
Zhang teaches an electroluminescent device comprises an anode, a cathode, and an organic layer disposed between the anode and the cathode, wherein the organic layer comprises a metal complex comprising the ligand La represented by Formula 1 
    PNG
    media_image9.png
    195
    147
    media_image9.png
    Greyscale
 (¶ [0017]).  Zhang teaches the metal complex comprising the ancillary ligand La can be used as an emitter in the emissive layer of an organic electroluminescent device and that the ancillary ligand La can alter the sublimation properties of luminescent materials, improve quantum efficiency and device performance (¶ [0024]).  Zhang discloses examples of the ancillary ligand La (¶ [0083]) including La26 
    PNG
    media_image6.png
    236
    134
    media_image6.png
    Greyscale
 (¶ [0083], page 10) and La28 
    PNG
    media_image10.png
    212
    137
    media_image10.png
    Greyscale
 (¶ [0083], page 10) and teaches exemplary devices comprising compounds comprising La26 (¶ [0141]–[0144]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the X bidentate ligand in the modified complex Ir-504 of Kosuge in view of Swager with the ligand of Zhang.  The motivation for doing so would have been to improve quantum efficiency and device performance, as taught by Zhang, and to improve sublimation purification, quantum yield, and luminous efficiency, as taught by Kosuge.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select the ancillary ligand La26 
    PNG
    media_image6.png
    236
    134
    media_image6.png
    Greyscale
 or La28 
    PNG
    media_image10.png
    212
    137
    media_image10.png
    Greyscale
, because it would have been choosing from the list of specifically disclosed ancillary ligands of Formula 1 of Zhang, which would have been a choice from a finite number of identified, predictable solutions of an ancillary ligand La for use in a metal complex in the emissive layer of an organic electroluminescent device and possessing the benefits taught by Zhang.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising ancillary ligands represented by Formula 1 of Zhang having the benefits taught by Zhang in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

The modified compound of Kosuge in view of Swager and Zhang has the structure of, for example,
    PNG
    media_image11.png
    121
    212
    media_image11.png
    Greyscale
 .
The organic light emitting device comprising modified compound of Kosuge in view of Swager and Zhang with the ligand La28 of Zhang meets claims 1–4, 6–14, and 17–19.  The organic light emitting device comprising modified compound of Kosuge in view of Swager and Zhang with the ligand La28 of Zhang meets claims 1–4, 6–15, and 17–19.
For example, the above modified compound of Kosuge in view of Swager and Zhang with the ligand La28 of Zhang is a compound of the claimed Formula 1 wherein:
	Y2 is C;
	ring CY2 is a C6 carbocyclic group (a benzene group);
	R1 to R3 are each hydrogen, R4 is -F, R5 to R8 are each hydrogen, A7 is hydrogen;
	d2 is an integer of 2;
	R20 is an unsubstituted C1 alkyl group;
	i) at least one of R1 to R8 is -F (namely R4), and ii) R20 comprises neither a fluoro group (-F) nor a cyano group;
	A1 is an unsubstituted C2 alkyl group, A2 is an unsubstituted C1 alkyl group, A3 is an unsubstituted C2 alkyl group, A4 is an unsubstituted C2 alkyl group, A5 is an unsubstituted C1 alkyl group, A6 is an unsubstituted C2 alkyl group, 
R1a is not required to be present; and
	Q1 to Q9, Q11 to Q19, Q21 to Q29, and Q31 to Q39 are not required to be present.

Regarding claim 20, Kosuge in view of Swager and Zhang discloses the device as described above with respect to claim 1.
Although claim 20 is drawn to a diagnostic composition, the only positive limitation of the claimed composition is at least one organometallic compound of claim 1. Claim 20 does not add any further structural limitations to the device and/or organometallic compound. Kosuge in view of Swager and Zhang teaches the compound of claim 1 as discussed above and does not include any components that would make it unfit for use as a diagnostic composition.

Claims 1–4, 6–12 and 16–19 are rejected under 35 U.S.C. 103 as being unpatentable over Kosuge et al. US-20150295188-A1 ("Kosuge") in view of Swager et al. US-20160285007-A1.
Regarding claims 1–4, 6–12 and 16–19, Kosuge teaches an organic light-emitting element comprising in order anode/hole-transporting layer/electron blocking layer/light-emitting layer/hole-blocking layer/electron-transporting layer/cathode (¶ [0047]) wherein the light-emitting layer comprises an iridium complex represented by the general formula [1] 
    PNG
    media_image3.png
    255
    339
    media_image3.png
    Greyscale
 and the heterocycle-containing compound represented by the general formula [5] (¶ [0052], ¶ [0039]).  Kosuge teaches the organic light-emitting element has extremely high luminous efficiency (¶ [0119]), emits red light (¶ [0119], ¶ [0134]), and has long lifetime (¶ [0134]).
Kosuge discloses specific examples of the iridium complex represented by the general formula [1] including Ir-504 
    PNG
    media_image4.png
    297
    261
    media_image4.png
    Greyscale
 (¶ [0136], page 25).  In the above iridium complex R6 is a trifluoromethyl (-CF3) and the bidentate ligand X of the general formula [1] of Kosuge is 
    PNG
    media_image5.png
    92
    132
    media_image5.png
    Greyscale
.

Kosuge does not specifically teach a compound as above wherein R6 is fluorine (-F).  However, Kosuge teaches that R6 may represent a halogen atom, a trifluoromethyl, among others (¶ [0061]), and teaches that specific examples of the halogen atom include fluorine (¶ [0062]).
As evidenced by Swager, it is known in the art that both fluoro (-F) and trifluoromethyl (-CF3) groups are electron withdrawing groups (¶ [0039], ¶ [0095]) used in an emitting material of an organic light-emitting diode.
Therefore, given the general formula and teachings of Kosuge and the teachings of Swager, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the trifluoromethyl (-CF3) at the position R6 in the compound Ir-504 of Kosuge with a fluorine (-F), because Kosuge teaches the variable may suitably be selected as either trifluoromethyl (-CF3) or fluorine (-F) and Swager teaches that both fluoro (-F) and trifluoromethyl (-CF3) groups are electron withdrawing groups.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the dopant in the emission layer of the device of Kosuge and possess the benefits as described above taught by Kosuge.  See MPEP 2143.I.(B).

Kosuge in view of Swager does not specifically disclose an organic light-emitting element comprising an iridium complex represented by the general formula [1] as described above wherein the bidentate ligand X of the general formula [1] of Kosuge is 
    PNG
    media_image12.png
    190
    99
    media_image12.png
    Greyscale
 .  However, Kosuge teaches X represents a bidentate ligand in the general formula [1] of Kosuge and may specifically be represented by a general formula [2] to [4] (¶ [0071]) which include both 
    PNG
    media_image7.png
    183
    221
    media_image7.png
    Greyscale
and
    PNG
    media_image8.png
    156
    179
    media_image8.png
    Greyscale
 (¶ [0071]).  Further, Kosuge teaches that several exemplary iridium complexes including the ligand of the general formula [1] and one acac-based ligand (diketone-based bidentate ligand) have a small molecular weight such that they can be easily subjected to sublimation purification and they have an extremely high emission quantum yield such that the incorporation of any such complex as a guest into the light-emitting layer provides an organic light-emitting element having high luminous efficiency (¶ [0138]).  Finally, Kosuge teaches exemplary compounds comprising the acac-based ligands including 
    PNG
    media_image12.png
    190
    99
    media_image12.png
    Greyscale
 (page 17).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the X bidentate ligand in the modified complex Ir-504 of Kosuge in view of Swager with the ligand 
    PNG
    media_image12.png
    190
    99
    media_image12.png
    Greyscale
 of Kosuge.  The motivation for doing so would have been to improve sublimation purification, quantum yield, and luminous efficiency, as taught by Kosuge.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select the ligand 
    PNG
    media_image12.png
    190
    99
    media_image12.png
    Greyscale
, because it would have been choosing from the list of specifically disclosed acac-based ligands  of Kosuge, which would have been a choice from a finite number of identified, predictable solutions of an acac-based ligand for use in a metal complex in the emissive layer of an organic electroluminescent device and possessing the benefits taught by Kosuge.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising acac-based ligands having the benefits taught by Kosuge in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The modified compound of Kosuge in view of Swager and Zhang has the structure of 
    PNG
    media_image13.png
    144
    191
    media_image13.png
    Greyscale
 which corresponds to the claimed compound 16.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1–4 and 6–19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 17–19 of copending Application No. 16/669,765 ("'765"). 
Although the claims at issue are not identical, they are not patentably distinct from each other because '765 teaches a composition comprising at least one of the compounds of claim 9 which significantly overlap with the instant claimed compound of claims 1–4 and 6–19. Further, claims 17–19 of '765 correspond instant claims 17–19.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1–4 and 6–20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 17–19 of copending Application No. 16/669,770 ("'770").
Although the claims at issue are not identical, they are not patentably distinct from each other because '770 teaches a composition comprising at least one of the compounds of claim 9 which significantly overlap with the instant claimed compound of claims 1–4 and 6–19. Further, claims 17–19 of '770 correspond instant claims 17–19.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented..

Claim 1–20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16–20 of copending Application No. 16/669,760 ("'760").  
Although the claims at issue are not identical, they are not patentably distinct from each other because '760 teaches the compounds of claim 16 which significantly overlap with the instant claimed compound of claims 1–4 and 6–19. Further, claims 17–19 of '760 correspond instant claims 17–19.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1–4 and 6–19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16–19 of copending Application No. 16/830,660 ("'660").  
Although the claims at issue are not identical, they are not patentably distinct from each other because '660 teaches the compounds of claim 16 which significantly overlap with the instant claimed compound of claims 1–4 and 6–9. Further, claims 17–19 of '660 correspond instant claims 17–19.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kishino et al. US-20150303386-A1 and Kamatani et al. US-20150333279-A1 teach metal complex Ir-504 
    PNG
    media_image4.png
    297
    261
    media_image4.png
    Greyscale
 (page 24 and page 32, respectively); and
Kosuge et al. US-20150295188-A1, Kishino et al. US-20150303386-A1, and Kamatani et al. US-20150333279-A1 teach metal complex Ir-209 
    PNG
    media_image14.png
    327
    338
    media_image14.png
    Greyscale
 and Ir-211 
    PNG
    media_image15.png
    325
    288
    media_image15.png
    Greyscale
 (page 16, page 14, and pages 21-22, respectively).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
/E.M.D./Examiner, Art Unit 1786